 

Exhibit 10.1

 

BINDING LETTER OF INTENT

 

The present document is a Binding Letter of Intent (“Binding LOI”) between Elite
Group Inc. a Nevada corporation having its principle place of business at 4760
Preston Rd, #244-114 Frisco, Texas 75034 (“Pubco), Power Conversion Technology
Inc. a Pennsylvania Corporation, whose principal place of business is located at
Schreiber Industrial Park Bldg. 1, 90 Halstead Blvd, Zelienpole, PA 16063
(“PCTI”) and Catherine Chis, President of PCTI (“CC”), in her capacity as
President and sole shareholder of PCTI and residing in Pennsylvania, (Pubco,
PCTI and CC referred to herein as Parties or Party), whereby Pubco shall
purchase all of the outstanding shares in PCTI (“Transaction”) under the
following terms and conditions:

 

1. Whereas, there are currently 10,000 (Ten Thousand) shares of common stock, no
par value, issued and outstanding in PCTI (“PCTI Common Stock”);     2. Whereas,
CC is the sole lawful holder of 10,000 (Ten Thousand) shares of PCTI Common
Stock representing 100% ownership in PCTI (“PCTI Shares”).     3. Whereas Pubco
wishes to purchase from CC and CC wishes to sell to Pubco, all of the PCTI
Shares.     4. The Parties agree that Pubco shall purchase from CC all of the
PCTI Shares (the “Transaction”) for an aggregate amount of shares and cash, the
whole as set out in Section 8b. below.     5. The Parties hereby acknowledge and
agree that this Binding LOI and the execution of a Definitive Agreement is
subject to and contingent upon Pubco having first declared itself satisfied with
the results of its due diligence of PCTI (“Due Diligence Satisfaction”) within a
period of 60 days from the date of the execution of this Binding LOI (“Due
Diligence Satisfaction Deadline”).     6. Subject to and following Pubco’s Due
Diligence Satisfaction, the Parties agree and undertake to enter into mutually
agreeable definitive agreements (“Definitive Agreement”) and any other documents
necessary for the closing of the Transaction (“Closing”), within 180 days of the
date of declaration of Due Diligence Satisfaction and in any event no later than
240 days from the execution of this Binding LOI (“Closing Deadline”), such
Closing occurring upon the following conditions:

 

  a. The Closing shall be contingent upon Pubco being current in all of its
financial filings no later than the Closing Deadline.         b. The Closing of
the Transaction shall occur at the time of the Execution of the Definitive
Agreement or at such other date as is practicable following the execution of the
Definitive Agreement.

 



   

 

 

7. The Parties further undertake that prior to the Closing, each of Pubco and
PCTI shall have obtained all requisite consents and approvals including, without
limitation, board of director approval and shareholder consent, as are necessary
for the approval of the Transaction, and the execution of all related documents
including, without limitation, the Definitive Agreement.     8. The Definitive
Agreement will incorporate the Parties’ understandings with respect to the terms
of the Transaction, among other things, the following:

 

  a. Pubco shall receive all of the PCTI Shares from CC. CC shall deliver to
Pubco the respective certificates representing CC’s respective PCTI Shares upon
execution of the Definitive Agreement or at such other date as shall be
specified by the Parties.         b. In exchange for the PCTI Shares, Pubco
shall issue the following (“Payment Shares”):

 

  I. CC shall receive:

 

  a. 19,000 (nineteen thousand) shares of Series A (as defined in Section 9 (a)
herein below); and         b. 20,000 (twenty thousand) shares of Series B (as
defined in Section 9 (a) herein below).         c. 500 (five hundred) shares of
Series C (as defined in Section 9 (a) herein below).

 

  c. Pubco shall deliver the Payment Shares to CC upon execution of the
Definitive Agreement or at such other date as shall be specified by the Parties;
        d. In addition, Pubco shall pay an amount equal to $600,000 USD (six
hundred thousand dollars US) (“Payment”) to PCTI which may be paid in multiple
tranches with the total Payment amount being paid in full at the latest upon
execution of the Definitive Agreement or at such other date as shall be
specified by the Parties;         e. Each of Pubco and PCTI shall retain its
respective current executive(s) and Director(s), and no other director(s) shall
be appointed within the context of the Closing.

 



   

 

 

9. Pubco represents and warrants the following:

 

  a. Other than for the undesignated authorized shares of Preferred Stock as
stated in Pubco’s financial filings, Pubco has no other authorized or issued
classes or series of shares other than the following:

 

  i. Common Stock, of which 899,530,798 shares were issued and outstanding as at
February 20, 2018, the date of Pubco’s latest financial filing with the SEC;    
    ii. Series A Preferred Stock bearing the preferences as set forth in Exhibit
A attached hereto (“Series A”), of which a total of 20,000 shares including the
Payment Shares to be issued herein, shall be issued and outstanding within 5
business days of Closing,         iii. Series B Preferred Stock bearing the
preferences as set forth in Exhibit B attached hereto (“Series B”), of which a
total of 20,000 shares including the Payment Shares to be issued herein, shall
be issued and outstanding within 5 business days of Closing.         iv. Series
C Preferred Stock bearing the preferences as set forth in Exhibit C attached
hereto (“Series C”), of which a total of 500 shares including the Payment Shares
to be issued herein, shall be issued and outstanding within 5 business days of
Closing.

 

  b. Pubco further warrants that other than any changes in authorized share
capital of any class of shares, no other amendments shall be made to any of the
rights and preferences of any classes of shares existing at the time of
execution of this Binding LOI and shall at the time of execution of the
Definitive Agreement have all necessary power to enter into same.         c. It
has the necessary consent, legal authority and power to enter into this Binding
LOI.         d. Each of Exhibits A, B C representing the respective designations
of the Series of Preferred Stock pursuant to this Section 9, shall be filed by
Pubco with the Secretary of State, no later than 10 business days from the date
of Due Diligence Satisfaction.

 

10. PCTI represents and warrants the following:

 

  a. PCTI has no other authorized or issued classes or series of shares other
than Common Stock, of which 10,000 shares are currently issued and outstanding.
        b. No changes shall have been made to the share capital of PCTI at the
time of the consummation of the contemplated Transaction and Section 10a. herein
above shall hold true as of such consummation.

 



   

 

 

  c. It has the necessary consent, legal authority and power to enter into this
Binding LOI and shall at the time of execution of the Definitive Agreement have
all necessary power to enter into same.         d. Each of PCTI and/or CC shall
not intentionally take any action that may adversely affect the financial
performance and/or financial situation of PCTI;         e. CC further undertakes
and warrants that she shall not:

 

  i. sell, transfer, assign, offer, pledge, contract to sell, transfer or
assign, sell any option or contract to purchase, purchase any option or contract
to sell, transfer or assign, grant any option or right to purchase, or otherwise
transfer, assign or dispose of, directly or indirectly, any of the assets of
PCTI outside the normal scope of business and/or any portion of the PCTI Shares;
        ii. enter into any swap or other arrangement that transfers or assigns
to another person or entity, in whole or in part, any of the economic benefits,
obligations or other consequences of any nature of ownership of any portion of
the PCTI Shares;

 

11. The Parties acknowledge that any breach by any of PCTI and/or the
Shareholders of any of their respective obligations under of any of Sections
7,8,10,14,16 and/or 17 and/or any subsections therein (“Sections”), shall result
in irreparable damage to Pubco. In the event of any such breach, Pubco shall be
entitled to:

 

  i. An initial penalty equal to $500,000 USD (five hundred thousand dollars US)
to be paid by Shareholders and/or PCTI, in addition to specific performance and
immediate injunctive and any and all other relief, by way of monetary damages or
any other remedy in equity or at law against Shareholders and/or PCTI, its
affiliates and their respective officers, employees, agents, or other
representatives;         ii. A reimbursement of any amounts of Payment made to
PCTI; and         iii. A reimbursement of any and all fees incurred by Pubco
pursuant to Section 15 herein below.

 

12. The Parties hereby acknowledge that PCTI shall have the right to immediately
terminate this Binding LOI, upon any breach by Pubco of any of Sections 6a., 8d.
or 9d., upon which termination, the Parties agree that the Binding LOI shall no
longer be binding unto the Parties herein, save for Sections 14, 15, 16 and 17,
which shall survive the termination of this Binding LOI.     13. Should Pubco
declare itself unsatisfied, within the Due Diligence Satisfaction Deadline, with
its Due Diligence, the Parties agree that the Binding LOI shall no longer be
binding unto the Parties herein, save for Sections 14, 15, 16 and 17, which
shall survive the termination of this Binding LOI.

 



   

 

 

14. Other than what appears in the public domain, the Parties understand and
agree that this Binding LOI, the terms of the Transaction and the negotiations
thereof and any other information relating to the contemplated transactions
herein, are confidential and shall not be disclosed to any third party, without
the express written consent of the Parties.     15. The Parties agree that Pubco
shall bear the cost of all required fees associated with the contemplated
Transaction, including but not limited to legal and accounting fees, regardless
of whether or not the contemplated transactions herein is consummated.     16.
The Parties agree that this Binding LOI shall be construed and governed by the
laws of the State of Pennsylvania. Subject to Section 17 herein below, the
Parties hereby agree to submit the resolution of any disputes or controversies
relating hereto to the Courts of the State of Pennsylvania.     17.
Notwithstanding the above, in the event of any disputes and/or controversies
arising out of or relating to this Binding LOI and upon mutual written agreement
by the Parties, the Parties shall submit any such disputes and/or controversies
to binding arbitration in lieu of litigation, and upon any such submission, the
Parties consent to the resolution thereof by such arbitration.     18. The
Parties acknowledge the binding nature of this Binding LOI and agree to be bound
by the terms of this Binding LOI. This Binding LOI may be signed in one or more
counterparts, each of which so signed shall be deemed to be an original and such
counterparts together shall constitute one and the same instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

   

 

 

IN WITNESS THEREOF, the Parties agree on the content of this Binding LOI and, as
evidence thereof, have signed this Binding LOI on this 18th day of December
2019.

 

PCTI   PUBCO           By: /s/: Catherine Chis   By: /s/: Terrence Tecco    
Catherine Chis     Terrence Tecco

 

   

 

 

EXHIBIT A

 

AMENDMENT TO CERTIFICATE OF DESIGNATION

 

OF

 

ELITE GROUP INC.

 

Pursuant to Section 78.1955 of the

 

Nevada Revised Statutes

 

 



 

SERIES A PREFERRED STOCK

 

1. Designation; Rank. There shall be a series of preferred stock designated as
“Series A Preferred Stock”, and the number of shares constituting such series
shall be 20,000 par value $0.001. Such series is referred to herein as the
“Series A Preferred Stock”.

 

The Series A Preferred Stock shall be subordinate to and rank junior to all
indebtedness of the Corporation now or hereafter outstanding.

 

2. Dividends. The holders of shares of Series A Preferred Stock have no dividend
rights.

 

3. Liquidation Preference.

 

(a) In the event of any dissolution, liquidation or winding up of the
Corporation (a “Liquidation”), whether voluntary or involuntary, the holders of
Series A Preferred Stock shall be entitled to participate in any distribution
out of the assets of the Corporation on an equal basis per share with the
holders of the Common Stock, and any other Series of Preferred Stock bearing
liquidation rights.

 

(b) A sale of all or substantially all of the Corporation’s assets or an
acquisition of the Corporation by another entity by means of any transaction or
series of related transactions (including, without limitation, a reorganization,
consolidated or merger) that results in the transfer of fifty percent (50%) or
more of the outstanding voting power of the Corporation (a “Change in Control
Event”), shall not be deemed to be a Liquidation for purposes of this
Designation.

 



   

 

 

4. Voting. The holders of Series A Preferred Stock shall have the rights as
described in this Section 4 or as required by law. For so long as any shares of
the Series A Preferred Stock remain issued and outstanding, the Holder thereof,
voting separately as a class, shall have the right to vote on all shareholder
matters equal to sixty-seven (67%) percent of the total vote. By way of
illustration, if there are 10,000 shares of the Corporation’s common stock
issued and outstanding at the time of a shareholder vote, the holders of the
Series A Preferred Stock, voting separately as a class, will have the right to
vote an aggregate of 20,300 shares, out of a total number of 30,300 shares
voting. For the sake of clarity and in an abundance of caution, the total voting
shares outstanding at the time of any and all shareholder votes (i.e., the total
shares eligible to vote on any and all shareholder matters) shall be deemed to
include (a) the total common shares outstanding, (b) the voting rights
applicable to any outstanding shares of preferred stock, other than the Series A
Preferred Stock, if any, and (c) the voting rights attributable to the Series A
Preferred Stock, as described herein, whether such Series A Preferred Stock
shares are voted or not.

 

5. No Preemptive Rights. No holder of the Series A Preferred Stock shall be
entitled to rights to subscribe for, purchase or receive any part of any new or
additional shares of any class, whether now or hereinafter authorized, or of
bonds or debentures, or other evidences of indebtedness convertible into or
exchangeable for shares of any class, but all such new or additional shares of
any class, or any bond, debentures or other evidences of indebtedness
convertible into or exchangeable for shares, may be issued and disposed of by
the Board of Directors on such terms and for such consideration (to the extent
permitted by law), and to such person or persons as the Board of Directors in
their absolute discretion may deem advisable.

 

6. Additional Rights of Preferred Stock. So long as any Series A Preferred Stock
are outstanding, the Corporation shall not, without first obtaining the
unanimous approval of all of the holders of the Series A Preferred Stock: (a)
alter or change the rights, preferences or privileges of the Series A Preferred
Stock; (b) alter or change the rights, preferences or privileges of any capital
stock of the Corporation so as to adversely affect the Series A Preferred Stock;
(c) create or designate any series or class of shares; (d) issue any shares of
any series of preferred stock; (e) increase the authorized number of shares of
Series A Preferred Stock; (f) amend, repeal or modify the bylaws; (g) sell or
otherwise dispose of any of the assets of the Corporation not in the ordinary
course of business; (h) incur debt not in the ordinary course of business; and
(i) effect or undergo any change of control of the Corporation. So long as any
Series A Preferred Stock are outstanding, the Corporation shall not, without
first obtaining the majority approval of all of the holders of the Series A
Preferred Stock: (a) elect members to the Board of Directors.

 

7. Lost or Stolen Certificates. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing the shares of Series A Preferred
Stock, and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Company and, in the case of mutilation, upon
surrender and cancellation of the Preferred Stock Certificate(s), the Company
shall execute and deliver new preferred stock certificate(s) of like tenor and
date; provided, however, that the Company shall not be obligated to re-issue
Preferred Stock Certificates if the holder contemporaneously requests the
Company to convert such shares of Series A Preferred Stock into Common Stock.

 

8. Failure or Indulgence Not Waiver. No failure or delay on the part of a holder
of Series A Preferred Stock in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

   

 

 

EXHIBIT B

 

CERTIFICATE OF DESIGNATION

 

OF

 

ELITE GROUP INC.

 

Pursuant to Section 78.1955 of the

 

Nevada Revised Statutes

 



 

 

SERIES B PREFERRED STOCK

 

I. DESIGNATION AND AMOUNT

 

There shall be a series of preferred stock designated as “Series B Convertible
Preferred Stock”, and the number of shares constituting such series shall be
20,000 par value $0.001. Such series is referred to herein as the “Series B
Convertible Preferred Stock”.

 

II. DIVIDENDS

 

The holders of the Series B Convertible Preferred Stock shall not be entitled to
receive dividends.

 

III. CONVERSION

 

(a) Conversion. The holders as a group may, at any time convert all of the
shares of Series B Convertible Preferred Stock into a number of fully paid and
nonassessable shares of common stock determined by multiplying the number of
issued and outstanding shares of common stock of the Company on the date of
conversion, by 3.00 (Conversion Price”).

 



   

 

 

(b) Mechanics of Conversion. To convert the Series B Convertible Preferred
Stock, a holder shall: (i) email, fax (or otherwise deliver by other means
resulting in notice) a copy of a fully executed notice of conversion in the form
provided by the Company and (ii) within three (3) business days surrender or
cause to be surrendered to the Company the certificates representing the Series
B Convertible Preferred Stock being converted (the “Preferred Stock
Certificates”) accompanied by duly executed stock powers and the original
executed version of a notice of conversion. The date of the Company’s receipt of
the notice of conversion shall be the “Conversion Date”.

 

(c) Conversion Disputes. In the case of any dispute with respect to a
conversion, the Company shall promptly issue such number of shares of common
stock as are not disputed in accordance with the other provisions of this
Article III. If such dispute involves the calculation of the Conversion Price,
the Company shall submit the disputed calculations to an independent accounting
firm, acceptable to holder, via facsimile within two (2) business days of
receipt of the notice of conversion. The accounting firm shall audit the
calculations and notify the Company and the holder of the results no later than
two (2) business days from the date it receives the disputed calculations. The
accounting firm’s calculation shall be deemed conclusive, absent manifest error.
The Company shall then issue the appropriate number of shares of common stock in
accordance with this Article III.

 

(d) Timing of Conversion. No later than the third business day following the
Conversion Date (the “Delivery Period”), provided that the Company has received
prior to such date the Preferred Stock Certificates, the Company shall deliver
to the holder (or at its direction) (x) that number of shares of common stock
issuable upon conversion of the number of Series B Convertible Preferred Stock
being converted and (y) a certificate representing the number of Series B
Convertible Preferred Stock not being converted, if any. The person or persons
entitled to receive shares of common stock issuable upon such conversion shall
be treated for all purposes as the record holder of such shares at the close of
business on the Conversion Date and such shares shall be issued at such time,
unless the notice of conversion is revoked as provided in Section III(e). The
Delivery Period shall be extended until the business day following the date of
delivery to the Company of the Preferred Stock Certificates to be converted.

 

(e) Revocation of notice of conversion. In addition to any other remedies which
may be available to the holder, in the event the Company fails for any reason to
effect delivery to the holder of certificates representing the shares of common
stock receivable upon conversion of the Series B Convertible Preferred Stock by
the business day following the expiration of the Delivery Period, the holder may
revoke the notice of conversion by delivering a notice to such effect to the
Company. Upon receipt by the Company of such a revocation notice, the Company
shall immediately return the subject Preferred Stock Certificates and other
conversion documents, if any, delivered by holder, to the holder, and the
Company and the holder shall each be restored to their respective positions held
immediately prior to delivery of the notice of conversion.

 

(f) Stamp, Documentary and Other Similar Taxes. The Company shall pay all stamp,
documentary, issuance and other similar taxes which may be imposed with respect
to the issuance and delivery of the shares of common stock pursuant to
conversion of the Series B Convertible Preferred Stock; provided that the
Company will not be obligated to pay stamp, transfer or other taxes resulting
from the issuance of common stock to any person other than the registered holder
of the Series B Convertible Preferred Stock.

 



   

 

 

(g) No Fractional Shares. No fractional shares of common stock are to be issued
upon the conversion of Series B Convertible Preferred Stock, but the Company
shall pay a cash adjustment in respect of any fractional share which would
otherwise be issuable in an amount equal to the same fraction of the Closing Bid
Price on the Conversion Date of a share of common stock; provided that in the
event that sufficient funds are not legally available for the payment of such
cash adjustment any fractional shares of common stock shall be rounded up to the
next whole number.

 

(h) Electronic Transmission. In lieu of delivering physical certificates
representing the common stock issuable upon conversion, provided the Company’s
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program (the “FAST Program”), upon request of a
holder who shall have previously instructed such holder’s prime broker to
confirm such request to the Company’s transfer agent and upon the holder’s
compliance with Section III(b), the Company shall use its commercially
reasonable efforts to cause its transfer agent to electronically transmit the
common stock issuable upon conversion to the holder by crediting the account of
holder’s prime broker with DTC through its Deposit Withdrawal Agent Commission
(“DWAC”) system. Subject to the foregoing, the Company will use its commercially
reasonable efforts to maintain the eligibility of its common stock for the FAST
Program.

 

IV. RESERVATION OF AUTHORIZED SHARES OF COMMON STOCK

 

Subject to the provisions of this Article IV, the Company shall at all times
reserve and keep available out of its authorized but unissued shares of common
stock, solely for the purpose of effecting the conversion of the Series B
Convertible Preferred Stock a sufficient number of shares of common stock to
provide for the conversion of all outstanding Series B Convertible Preferred
Stock upon issuance of shares of common stock (the “Reserved Amount”). If the
Reserved Amount for any ten (10) consecutive trading days (the last of such ten
(10) trading days being the “Authorization Trigger Date”) is less than one
hundred percent (100%) of the number of shares of common stock issuable on such
trading days upon conversion of the outstanding Series B Convertible Preferred
Stock (without giving effect to any limitation on conversion or exercise
thereof) then the Company shall take all necessary action (including stockholder
approval to authorize the issuance of additional shares of common stock) to
increase the Reserved Amount to a sufficient number of shares of common stock to
provide for the conversion of all outstanding Series B Convertible Preferred
Stock (without giving effect to any limitation on conversion or exercise
thereof).

 



   

 

 

V. FAILURE TO CONVERT

 

If, at any time, (x) the Conversion Date has occurred and the Company fails for
any reason to deliver, on or prior to the second business day following the
expiration of the Delivery Period for such conversion (said period of time being
the “Extended Delivery Period”), such number of shares of common stock to which
such holder is entitled upon such conversion, or (y) the Company provides notice
(including by way of public announcement) to any holder at any time of its
intention not to issue shares of common stock upon exercise by any holder of its
conversion rights in accordance with the terms of this Certificate of
Designation (other than because such issuance would exceed such holder’s
allocated portion of the Reserved Amount) (each of (x) and (y) being a
“Conversion Default”), then the Company shall pay to the affected holder, in the
case of a Conversion Default described in clause (x) above, and to all holders,
in the case of a Conversion Default described in clause (y) above, an amount
equal to 1% of the Face Amount of the Series B Convertible Preferred Stock with
respect to which the Conversion Default exists (which amount shall be deemed to
be the aggregate Face Amount of all outstanding Series B Convertible Preferred
Stock in the case of a Conversion Default described in clause (y) above) for
each day thereafter until the Cure Date. “Cure Date” means (i) with respect to a
Conversion Default described in clause (x) of its definition, the date the
Company effects the conversion of the portion of the Series B Convertible
Preferred Stock submitted for conversion and (ii) with respect to a Conversion
Default described in clause (y) of its definition, the date the Company
undertakes in writing to issue common stock in satisfaction of all conversions
of Series B Convertible Preferred Stock in accordance with the terms of this
Certificate of Designation (provided that the Company thereafter so performs
such obligations). The Company shall promptly provide each holder with notice of
the occurrence of a Conversion Default with respect to any of the other holders.

 

VI. REDEMPTION. The Series B Convertible Preferred Stock may not be redeemed.

 

VII. RANK

 

All shares of the Series B Convertible Preferred Stock shall rank (i) prior to
the common stock; (ii) prior to any class or series of capital stock of the
Company now outstanding or hereafter created (unless, with the consent of a
majority of the holders obtained in accordance with Article IX hereof, such
hereafter created class or series of capital stock specifically, by its terms,
ranks senior to or pari passu with the Series B Convertible Preferred Stock)
(collectively, with the common stock, “Junior Securities”); and (iii) pari passu
with any class or series of capital stock of the Company hereafter created (with
the consent of a majority of the holders obtained in accordance with Article IX
hereof) specifically ranking, by its terms, on parity with the Series B
Convertible Preferred Stock (the “pari passu Securities”).

 

VIII. VOTING RIGHTS. Subject to Section X below, no holder of the Series B
Convertible Preferred Stock shall be entitled to vote on any matter submitted to
the shareholders of the Company for their vote, waiver, release or other action.

 

IX. LIQUIDATION RIGHTS. The Series B Convertible Preferred Stock shall not bear
any liquidation rights.

 

X. PROTECTION PROVISIONS So long as any Series B Convertible Preferred Stock are
outstanding, the Company shall not, without first obtaining the approval of a
majority of the holders: (a) alter or change the rights, preferences or
privileges of the Series B Convertible Preferred Stock; (b) alter or change the
rights, preferences or privileges of any capital stock of the Company so as to
adversely affect the Series B Convertible Preferred Stock; (c) increase the
authorized number of shares of Series B Convertible Preferred Stock; (f) do any
act or thing not authorized or contemplated by this Certificate of Designation
which would result in any taxation with respect to the Series B Convertible
Preferred Stock under Section 305 of the Internal Revenue Code of 1986, as
amended, or any comparable provision of the Internal Revenue Code as hereafter
from time to time amended, (or otherwise suffer to exist any such taxation as a
result thereof).

 

XI. MISCELLANEOUS

 

A. Lost or Stolen Certificates. Upon receipt by the Company of (x) evidence of
the loss, theft, destruction or mutilation of any Preferred Stock Certificate(s)
and (y) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company, or (z) in the case of mutilation, upon surrender
and cancellation of the Series B Convertible Preferred Stock Certificate(s), the
Company shall execute and deliver new Series B Convertible Preferred Stock
Certificate(s) of like tenor and date. However, the Company shall not be
obligated to reissue such lost, stolen, destroyed or mutilated Preferred Stock
Certificate(s) if the holder contemporaneously requests the Company to convert
such Series B Convertible Preferred Stock. Statements of Available Shares. Upon
request, the Company shall deliver to the holder a written report notifying the
holder of any occurrence which prohibits the Company from issuing common stock
upon any such conversion. The report shall also specify (i) the total number of
shares of common stock which are reserved for issuance upon conversion of the
Series B Convertible Preferred Stock as of the date of the request, and (ii) the
total number of shares of common stock which may thereafter be issued by the
Company upon conversion of the Series B Convertible Preferred Stock before the
Company would exceed the Reserved Amount. The Company shall, within five (5)
days after delivery to the Company of a written request by any holder, provide
all of the information enumerated in clauses (i) – (2) of this Section XI(B)
and, at the request of a holder, make public disclosure thereof.

 

   

 

 

EXHIBIT C

 

CERTIFICATE OF DESIGNATION

 

OF

 

ELITE GROUP INC.

 

Pursuant to Section 78.1955 of the

 

Nevada Revised Statutes

 

 



 

SERIES C PREFERRED STOCK

 

I. DESIGNATION AND AMOUNT

 

There shall be a series of Preferred Stock designated as “Series C Preferred
Stock,” and the number of shares constituting such series shall be 1000, par
value $.001. Such series is referred to herein as the “Series C Preferred
Stock”.

 

II. RANK

 

All shares of Series C Preferred Stock shall rank prior to all of the
Corporation’s common stock, par value $.001 per share (the “Common Stock”), now
or hereafter issued, as to distributions of assets upon dissolution or winding
up of the Corporation, whether voluntary or involuntary. All shares of Series C
Preferred Stock will rank subordinate and junior to all shares of Series A and B
of Preferred Stock of the Corporation and pari passu with any of the
Corporation’s preferred stock hereafter created as to distributions of assets
upon dissolution or winding up of the Corporation, whether voluntary or
involuntary.

 

 

III. DIVIDENDS.

 

The holders of the Preferred Stock shall not be entitled to receive dividends.

 



   

 

 

IV. VOTING RIGHTS.

 

No holder of the Series C Preferred Stock shall be entitled to vote on any
matter submitted to the shareholders of the Corporation for their vote, waiver,
release or other action, except as may be otherwise expressly required by law.

 

V. OPTIONAL REDEMPTION BY THE CORPORATION.

 

(1) At any time, the Corporation may redeem for cash out of funds legally
available therefor, any or all of the outstanding Preferred Stock (“Optional
Redemption”) at $1000 (one thousand dollars) per share.

 

(2) Should the Corporation exercise the right of Optional Redemption it shall
provide any holders of Preferred Stock with at least 30 days’ notice of any
proposed optional redemption pursuant this Section V (an “Optional Redemption
Notice”). Any optional redemption pursuant to this Section V shall be made
ratably among holders in proportion to the Liquidation Value of Preferred Stock
then outstanding and held by such holders. The Optional Redemption Notice shall
state the Liquidation Value of Preferred Stock to be redeemed and the date on
which the Optional Redemption is to occur (which shall not be less than thirty
(30) or more than sixty (60) Business Days after the date of delivery of the
Optional Redemption Notice) and shall be delivered by the Corporation to the
holders at the address of such holder appearing on the register of the
Corporation for the Preferred Stock. Within seven (7) business days after the
date of delivery of the Optional Redemption Notice, each holder shall provide
the Corporation with instructions as to the account to which payments associated
with such Optional Redemption should be deposited. On the date of the Optional
Redemption, provided for in the relevant Optional Redemption Notice, (A) the
Corporation will deliver the redemption amount via wire transfer to the account
designated by the holders, and (B) the holders will deliver the certificates
relating to that number of shares of Preferred Stock being redeemed, duly
executed for transfer or accompanied by executed stock powers, in either case,
transferring that number of shares to be redeemed. Upon the occurrence of the
wire transfer (or, in the absence of a holder designating an account to which
funds should be transferred, delivery of a certified or bank cashier’s check in
the amount due such holder in connection with such Optional Redemption to the
address of such holder appearing on the register of the Corporation for the
Preferred Stock), that number of shares of Preferred Stock redeemed pursuant to
such Optional Redemption as represented by the previously issued certificates
will be deemed no longer outstanding.

 



   

 

 

VI. SECURITIES NOT REGISTERED

 

The shares of Series C Preferred Stock have not been registered under the
Securities Act of 1933 or the laws of any state of the United States and may not
be transferred without such registration or an exemption from registration.
Therefore, each certificate for shares of Series C Preferred Stock and each
preferred stock certificate issued upon the transfer of any such shares of
Series C Preferred Stock, shall be stamped or otherwise imprinted with a legend
in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
OR UNLESS THE CORPORATION SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

 

VII. PREEMPTIVE RIGHTS

 

The Series C Preferred Stock is not entitled to any preemptive or subscription
rights in respect of any securities of the Corporation.

 

VIII. SEVERABILITY OF PROVISIONS

 

Whenever possible, each provision hereof shall be interpreted in a manner as to
be effective and valid under applicable law, but if any provision hereof is held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only the extent of such prohibition or invalidity, without
invalidating or otherwise adversely affecting the remaining provisions hereof.
If a court of competent jurisdiction should determine that a provision hereof
would be valid or enforceable if a period of time were extended or shortened or
a particular percentage were increased or decreased, then such court may make
such change as shall be necessary to render the provision in question effective
and valid under applicable law.

 



   

 

 